DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ preliminary amendment filed October 25, 2019 is acknowledged and has been entered.  Claims 9, 10, 17, 24, 27, 29, 34, 37-49, 51, 52, 56-68, 71-74, 85, 86, 88, and 89 have been canceled.    Claims 1-6, 8, 11-16, 18-23, 25, 26, 28, 30-33, 35, 36, 50, 53-55, 69, and 70 have been amended.   Claims 1-8, 11-16, 18-23, 25, 26, 28, 30-33, 35, 36, 50, 53-55, 69,  70, 75-84 and 87 are now pending in the instant application.  It is noted that there are numerous Trademarks in the claims that should be corrected.

 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 11-16, 18-23, 25, 26, 28, 30-33, 35, 36, 50 and 53-55, drawn to a method of manufacturing a pharmaceutical antigen binding protein.
Group II, claims 69, 70, 75-84, and 87, drawn to a pharmaceutical composition.
 The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of method of manufacturing a pharmaceutical antigen binding protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kunert et al (Applied Microbiology and Biotechnology. 3 March 2016. 100/8:3451-3461), Reinhart et al (Applied Microbiology and Biotechnology. 7 April 2015. 99/11:4645-4657), Lianchun et al Biotechnology and Bioengineering. 21 November 2011. 109/4:1007-1015) and in view of Dong et al (WO 2012/125735-A1.  20 September 2012).  Methods of manufacturing pharmaceutical antigen binding proteins with high yield and minimum aggregation are known in the art, whereby three phases can be identified, (i) upstream processes associated with the production of a recombinant protein by culture and propagation of host cells, (ii) downstream processes in which the antibodies are purified and (iii) formulation of the purified antibodies into an appropriate carrier for maximum stability and shelf life. The goal is always the development of an adequate formulation to ensure drug products can be manufactured effectively and are deliverable.
The method of claim 1 differs in the combination of steps (a), (b) and (c) in the functional definition of yield, recovery, purity, osmolality and viscosity to be achieved.  No effect for said difference has been demonstrated over the entire claimed scope of claims.  The problem to be solved may thus be seen as how to provide further method of manufacturing pharmaceutical antigen binding proteins with high yield and minimum aggregation.  The claimed solution lacks inventive step for the following reasons:  Kunert et al reviews the various steps in the upstream processes of antibody production, including culturing large scale mammalian cells that express antibodies in a cell culture production medium; wherein the cell culture process includes use of basal medium, use of concentrated basal medium as feed solution, use of feed solutions along-with a definite feeding strategy, results in enhanced cell growth, maintaining lower concentrations of lactate and ammonia, effectively maintaining the cell count thereby increasing cell longevity and high yield, including at least 2 gram per liter (Kunert et al: p.3455, right-hand column, §3 - p.3456, right-hand column, §1; table 1). Optimization of feeding regimes in fed-batch cultures using different feed solutions and CHO-DG44 cells is known from the prior art of Reinhart et al (table 1, 2, 4; fig. 2; p.4646, left-hand column, last §), whereby glucose concentration was maintained using a concentrated glucose solution (p.4646, right-hand column, §3).   CHO cell lines using glutamine synthetase based selection are well known (See Lianchun et al: p. 1008, left-hand column, l.18-22; right-hand column, §2).  Dong et al relates to various steps in the downstream processes of antibody production, indicating that a method comprising the purification steps affinity chromatography, Low pH viral inactivation, anion exchange chromatography, cation exchange chromatography, nanofiltration, Tangential flow filtration/Ultrafiltration in a sequential manner is the ‘traditional process’ (fig. 1). A wash buffer for the protein A column comprising 300 Mm of a cation at pH 7.2 has been used (p.43, l.21-23). Preferred Protein A, anion and cation exchange columns are disclosed on p.25, last § and p.28, l.33-p.29, l.15. Low pH viral inactivation is discussed (p.23, l.19-p.24, 1.3).  Formulation of antibodies in storage buffers is known from Kunert et al as discussed above.  In view of the above, the required values in steps (a), (b) and (c) in the methods of producing, purifying and formulating of claim 1 are within the range in which a skilled person would work and lack inventive step.  The technical feature of Group I is not special in that it does not define a novel contribution over the prior art; as such there is no special technical feature and therefore the Groups of inventions, I-II, lack a corresponding special technical feature. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645